 1

 2

 3

 4

 5
                     IN THE UNITED STATES DISTRICT COURT
 6
                   FOR THE WESTERN DISTRICT OF WASHINGTON
 7                               AT SEATTLE
 8
       SANDRA L. FERGUSON,
                                                NO. C17-1685 RSM
 9
       Plaintiff/Counter-Defendant,
10                                              STIPULATED PROTECTIVE ORDER
                    v.
11                                              RE SUPPLEMENTAL
       BRIAN J. WAID, et. al.,                  PROCEEDINGS
12
       Defendants/Counter-Plaintiff.
13

14

15
           I. Purposes & Limitations. The parties anticipate that the supplemental
16
     proceedings phase of this matter will involve disclosure of confidential or private
17
     information, including bank account numbers, for which special protection is
18
     warranted. Accordingly, the parties stipulate to and petition the court to enter the
19
     following Stipulated Protective Order.         The protection it affords from public
20
     disclosure and use extends only to the certain documents and information identified
21
     below that Plaintiff/Counter-Defendant Sandra Ferguson produced or will produce
22
     in compliance with the Court’s supplemental proceedings order,                   Dkt #207
23
     (hereinafter “the Order”). This protection does not presumptively entitle the parties
24
     to file confidential information under seal.
25
           II.   Confidential    material.    “Confidential”       material      is   protected.
26
     “Confidential” material shall include the following documents produced by Ms.
27

28    STIPULATED PROTECTIVE ORDER RE:                            JOHN R. MUENSTER
      SUPPLEMENTAL PROCEEDINGS-1                                 14940 SUNRISE DRIVE NE
                                                          BAINBRIDGE ISLAND, WASHINGTON 98110
                                                                       (206) 501-9565
                                                               EMAIL: JMKK1613@AOL.COM
 1   Ferguson:
 2         (a)    Financial statements for all bank accounts and safe deposit boxes, as
 3   described in paragraph 3)a. of the Order;
 4
         (b)     The personal income tax returns for Judgment Debtor for the last five
 5
     years, including any returns or other tax documents related to Judgment Debtor’s
 6
     law firm, as described in paragraph 3)b. of the Order; and
 7
           (c) Non-privileged documents reflecting legal services provided by the
 8
     Judgment Debtor or her law firm as well as payments received for legal services
 9
     since January 1, 2014, including all retainer agreements, as described in paragraph
10
     3)i. of the Order.
11
           III. Scope. The protections conferred by this agreement cover not only
12
     confidential material (as defined above), but also (1) any information copied or
13

14
     extracted from confidential material; (2) all copies, excerpts, summaries, or

15
     compilations of confidential material; and (3) any testimony, conversations, or

16   presentations by parties or their counsel that might reveal confidential material.
17   However, the protections conferred by this agreement do not cover information that
18   is in the public domain or becomes part of the public domain through court hearings.
19         IV. Access To and Use of Confidential Material. The Judgment Creditor
20   is Defendant/Counter-Plaintiff Brian Waid.        The Judgment Debtor is Sandra
21   Ferguson.    The Order granted Judgment Creditor’s motion for supplemental
22   proceedings and required Judgment Debtor to provide certain information and
23   produce certain documents to Judgment Creditor.
24
                   The purpose of such [supplemental] proceedings is to
25
                   make the judgment debtor answer concerning the extent
26                 and whereabouts of his or her property and, if possible, to
                   enable the judgment creditor to locate nonexempt property
27

28    STIPULATED PROTECTIVE ORDER RE:                          JOHN R. MUENSTER
      SUPPLEMENTAL PROCEEDINGS-2                               14940 SUNRISE DRIVE NE
                                                        BAINBRIDGE ISLAND, WASHINGTON 98110
                                                                     (206) 501-9565
                                                             EMAIL: JMKK1613@AOL.COM
 1
                    belonging to the judgment debtor which may be applied
                    on the debt.
 2
     Rainier Nat’l Bank v. McCracken, 26 Wash. App. 498, 511, 615 P.2d 469 (1980).
 3

 4
     In consideration of the purpose of these proceedings, the Judgment Creditor may

 5
     use the confidential material produced by Judgment Debtor, pursuant to the Court’s
 6   Order, solely for the purpose of 1) determining the extent and whereabouts of the
 7   Judgment Debtor’s property; 2) locating nonexempt property belonging to the
 8   Judgment Debtor which may be applied on the debt set forth in the judgment in this
 9   matter; and 3) collecting the money due to the Judgment Creditor. The confidential
10   material may not be used or published by the Judgment Creditor for any other
11   purpose.
12            Confidential material produced by the Judgment Debtor must be stored and
13
     maintained by the Judgment Creditor at a location and in a secure manner that
14
     ensures that access is limited to persons who are determining and locating the
15
     Judgment Debtor’s property and persons who are collecting the money due to the
16
     Judgment Creditor, including the Judgment Creditor, his attorneys and their support
17
     staff.
18
          VI.       Unauthorized Disclosure Of Confidential Material. If the Judgment
19
     Creditor learns that, by inadvertence or otherwise, he has disclosed confidential
20
     material to any person or in any circumstance not authorized under this agreement,
21
     the Judgment Creditor must immediately (a) notify the Judgment Debtor in writing
22

23
     of the unauthorized disclosures and (b) use his best efforts to retrieve all

24
     unauthorized copies of the protected material. The Judgment Debtor may seek

25   relief from the Court as circumstances warrant.
26            VII. Case Termination And Return Of Documents. Within 60 days after
27   the judgment is satisfied, the Judgment Creditor must return all confidential
28    STIPULATED PROTECTIVE ORDER RE:                         JOHN R. MUENSTER
      SUPPLEMENTAL PROCEEDINGS-3                              14940 SUNRISE DRIVE NE
                                                       BAINBRIDGE ISLAND, WASHINGTON 98110
                                                                    (206) 501-9565
                                                            EMAIL: JMKK1613@AOL.COM
 1   material to the Judgment Debtor, including all copies, extracts, and summaries
 2   thereof. Alternatively, the parties may agree upon appropriate methods of
 3   destruction. Notwithstanding this provision, counsel are entitled to retain one
 4
     archival copy of all documents filed with the court, trial, deposition, and hearing
 5
     transcripts, correspondence, deposition and trial exhibits, expert reports, attorney
 6
     work product, and consultant and expert work product, even if such materials
 7
     contain confidential material. The confidentiality obligations imposed by this
 8
     agreement shall remain in effect until the parties agree otherwise in writing or a
 9
     court orders otherwise.
10

11
             IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
12

13

14
     DATED: March 20, 2019                        /s/ John R. Muenster
                                                  John R. Muenster, WSBA 6237
15                                                Attorney for Plaintiff/Counter-
16                                                Defendant Sandra Ferguson
17

18   DATED: March 20, 2019                        /s/ Jeffrey E. Bilanko
19
                                                  Jeffrey E. Bilanko, WSBA 38829
                                                  /s/ Susan K. Kapan
20                                                Susan K. Kaplan, WSBA 40985
21                                                Carroll, Biddle, & Bilanko, PLLC
                                                  801 2nd Avenue, Suite 800
22
                                                  Seattle, WA 98104
23                                                Phone: (206) 489-5548
                                                  Email: jbilanko@cbblegal.com
24
                                                  Email: skaplan@cbblegal.com
25                                                Attorneys for Defendant/Counter-
26
                                                  Plaintiff Brian Waid
27
           PURSUANT TO STIPULATION, IT IS SO ORDERED
28    STIPULATED PROTECTIVE ORDER RE:                         JOHN R. MUENSTER
      SUPPLEMENTAL PROCEEDINGS-4                              14940 SUNRISE DRIVE NE
                                                       BAINBRIDGE ISLAND, WASHINGTON 98110
                                                                    (206) 501-9565
                                                            EMAIL: JMKK1613@AOL.COM
 1         IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the
 2   production of any documents in this proceeding shall not, for the purposes of this
 3   proceeding or any other federal or state proceeding, constitute a waiver by the
 4
     producing party of any privilege applicable to those documents, including the
 5
     attorney-client privilege, attorney work-product protection, or any other privilege
 6
     or protection recognized by law.
 7

 8
           DATED this 22nd day of March 2019.
 9

10

11

12
                                            A
                                            RICARDO S. MARTINEZ
                                            CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28    STIPULATED PROTECTIVE ORDER RE:                         JOHN R. MUENSTER
      SUPPLEMENTAL PROCEEDINGS-5                              14940 SUNRISE DRIVE NE
                                                       BAINBRIDGE ISLAND, WASHINGTON 98110
                                                                    (206) 501-9565
                                                            EMAIL: JMKK1613@AOL.COM
